                  Case 2:20-cv-01701-JCC Document 6 Filed 03/01/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CSG WA LLC, on behalf of KELLEY SHARP,                CASE NO. C20-1701-JCC
10                             Plaintiff,                  ORDER
11           v.

12   JOSEPH BROWN, et al.,

13                             Defendants.
14

15           This matter comes before the Court sua sponte. On February 5, 2021, the Court struck
16   Plaintiff Kelley Sharp’s pro se complaint because it was filed and signed by a non-attorney, CSG
17   WA LLC. (Dkt. No. 5.) The Court directed Ms. Sharp to file a properly signed complaint within
18   twenty-one days. (Id.) No such complaint has been filed. Accordingly, the Court DISMISSES
19   this case without prejudice and DIRECTS the Clerk to close this case and send a copy of this
20   order to Plaintiff.
21           DATED this 1st day of March 2021.




                                                        A
22

23

24
                                                        John C. Coughenour
25                                                      UNITED STATES DISTRICT JUDGE
26


     ORDER
     C20-1701-JCC
     PAGE - 1
